Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on February 25, 2022 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on February 25, 2022.  These drawings are accepted.  
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in the interviews with Mr. Daniel Murray on March 9, 2022.
	In claim 20, line 2, change “layer” to - - material - -.
Substitute Specification Required
The interlineations or cancellations made in the specification or amendments to the claims
could lead to confusion and mistake during the issue and printing processes.  Accordingly, the
portion of the specification or claims as identified below is required to be rewritten before passing

The entire specification and claims 1-2 and 7-22 are required to be rewritten.
	Reasons for Allowance
1.	Claims 1-2 and 7-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in light of the specification and the drawings, representative claim 1 is allowed due to the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited MPEP § 2111.01.
a sleeve (10);

a wing-shaped protrusion element (14) connected with the sleeve (10);

a handle element (42, FIGS. 1-2) surrounding the sleeve (10) and the protrusion element (14); and

a support element (48, FIGS. 1-2) for the heel of the hand formed at least by the protrusion element (14) and the handle element (42) arranged in the region of the protrusion element (14);

wherein the handle element (42) comprises at least two different materials, wherein the handle element (42) is tri-layered (FIG. 9) in the region of the protrusion element (14) to form the support element (48) for the heel of the hand,

wherein a first layer (14) of the tri-layered handle element (42) is the protrusion element (14), a second layer of the tri-layered handle element (42) is an inner material (44, FIG. 9) completely covering the protrusion element (14), and a third layer of the tri-layered handle element (42) is an outer material (46, FIG. 9) completely covering the inner material (44, FIG. 9) in the area of the support element (48),

wherein the inner material (44) is different from the outer material (46).  (Reference characters, figures and emphases added) 

The closest prior art Zhang (TW 201034901A cited as a X reference in Applicant’s corresponding EP 3895965A1) teaches a bicycle handle comprising:

a handle element (FIG. 4 or FIG. 7) surrounding the sleeve (50/10) and the protrusion element (51/11); and 
a support element (63, 62, 51, FIG. 5; or 23, 22, 11, FIG. 8) for the heel of the hand formed at least by the protrusion element (51/11) and the handle element arranged in the region of the protrusion element (51/11); 
wherein the handle element comprises at least two different materials, wherein the handle element is tri-layered (63, 62, 51, FIG. 5; or 23, 22, 11, FIG. 8) in the region of the protrusion element (51/11) to form the support element (63, 62, 51, FIG. 5; or 23, 22, 11, FIG. 8) for the heel of the hand,
However, a first layer (11) of the tri-layered handle element (63, 62, 51 or 23, 22, 11) is the support element (63, 62, 51, FIG. 5; or 23, 22, 11, FIG. 8), the second layer (23) of the tri-layered handle element is an inner material (23) not completely covering the support element, and the third layer (20) of the tri-layered handle element is an outer material not completely covering the inner material (23) in the area of the support element.
If a person having ordinary skill in the art (PHOSITA) at the time the application was filed to make Zhang’s second layer completely covering Zhang’s support element, and Zang’s third layer completely covering Zhang’s inner material in the area of the support element as claimed, the PHOSITA would destroy Zhang’s bicycle handle; thus, render Zhang’s bicycle handle to be inoperable for its intended purpose, or change Zhang’s principle of operation.  See MPEP § 2143.01(V-VI).  	
In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
a.	Tofaute et al. (US 20140190306) teaches a sleeve (22) and a wing-shaped protrusion element (42).  Ibid. claims 1-16; 
b.	Li (US 8,448,299) teaches a wing-shaped protrusion element (17, FIG. 13).  Ibid. claims 1-19;
c.	Mcintosh (WO 2021136923 A1) teaches a sleeve (39) and a wing-shaped protrusion element (9).  Ibid. abstract; and
d.	RTI Sports GmbH (DE 20 2012 013 497 U1) teaches a sleeve (22, FIG. 1) and a wing-shaped protrusion element (36).       
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  

a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656